Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments/amendments filed 5/31/22 have been fully considered but they are not persuasive. The applicant has argued that the new amendments to the independent claims have overcome the previously applied 102/103 rejections under Hanada due to Hanada’s purpose being different. The applicant has also vaguely argued that Claim 6 steps [b]-[d] were not met by Hanada. The examiner respectfully disagrees.
The claim rejections are only on what is claimed, not on the difference in purpose between the two inventions. The applicant has simply removed claims 4 and 5, and added that both the SOC’s of each battery are used in the determination of how to charge/discharge each battery individually. In the abstract of Hanada, it states that the lower SOC is charged and the higher SOC is discharged. That inherently means that the SOC’s of each are compared together (i.e. the SOC’s are used in the determination) to determine the charge/discharge amounts. 
As for Claim 6, if the applicant cannot explain why they believe Hanada does not meet a claim limitation, other than just alleging that it is not met, then the applicant’s argument is unconvincing. A mere statement that something is lacking without any substance is insufficient. Therefore, the applicant’s arguments have been respectfully refuted.
As for new claim 8, a 112(a) new matter rejection will be applied due to the applicant’s use of … between the equation and the “(#’s 1-4)” This extra feature was not present in the originally filed disclosure. This extra feature may have been used as an easy way to type out the equations; however, mathematically, … can often mean that extra features are included, which is not supported by the originally filed disclosure. In addition, a claim objection will be applied. While a 112(b) could be applied due to the uncertainty, a claim objection will be applied instead as the examiner believes the “…” was not meant to be anything significant. If the applicant fails to amend to remove this language and asserts that it was meant to be substantial, then a 112(b) rejection will be applied to the feature.
 The drawing objection is withdrawn due to the amendments. 
Claim Objections
Claim 8 is objected to because of the following informalities: 
The applicant used “…” between the formula and the (#) term, where # is between 1-4. This item is objected to as it should not be used in a mathematical formula when … could mean that there are more terms meant. Looking at the specification, this feature is lacking. Remove this typographical error to remove this objection, and replace it with e.g. spaces.
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: The “…” of Claim 8 is not present in the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “…” used between the equation and the “(#)” term, where # is between 1-4, was not supported by the originally filed disclosure. As noted above, in the context it was used, it can mean that more terms are possible for the equations, while the disclosure omits the usage. It should be replaced with spaces.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanada et al (USPGPN 20170256945).
Independent Claim 1, Hanada discloses a method for controlling charge/discharge of first and second battery units in a storage system (Figs. 1-3 & 5, esp. 1 & 3) including the first and second battery units (21 & 22, see Figs. 1 & 3), comprising: acquiring values of a state of charge (SOC; a ratio of a remaining electric quantity to an electric capacity value) of the first and second battery units (abstract, ¶’s [42-44, 52, 62], s204 of Fig. 4); and determining charge/discharge amounts of the first and second battery units according to predetermined computation using the acquired SOC values (s205, s206, s207, s303, s304, s403, & s404 of Fig. 4; ¶’s [63-66]), wherein the predetermined computation includes allocating a larger discharge amount to a battery unit higher in SOC, out of the first and second battery units, in a discharge mode, and allocating a larger charge amount to a battery unit lower in SOC, out of the first and second battery units, in a charge mode (¶’s [53 |charge|, |discharge|54]).
Hanada discloses the charge/discharge amount of the first battery unit being determined using both the SOC value of the first battery unit and the SOC value of the second battery unit, and the charge/discharge amount of the second battery unit being determined using both the SOC value of the first battery unit and the SOC value of the second battery unit. In the abstract of Hanada, it states that the lower SOC is charged and the higher SOC is discharged. That inherently means that the SOC’s of each are compared together (i.e. the SOC’s are used in the determination) to determine the charge/discharge amounts. 
Independent Claim 7, Hanada discloses a control device (4 for Figs. 1-3, 3 & 41/42 for Fig. 5) for controlling (Fig. 4) charge/discharge of first and second battery units in a storage system including the first and second battery units, comprising an arithmetic unit configured to determine charge/discharge amounts of the first and second battery units using values (abstract, ¶’s [42-44, 52, 62], s204 of Fig. 4) of a state of charge (SOC; a ratio of a remaining electric quantity to an electric capacity value) of the first and second battery units (s205, s206, s207, s303, s304, s403, & s404 of Fig. 4; ¶’s [63-66]), wherein the arithmetic unit allocates a larger discharge amount to a battery unit higher in SOC, out of the first and second battery units, in a discharge mode, and allocates a larger charge amount to a battery unit lower in SOC, out of the first and second battery units, in a charge mode (¶’s [53 |charge|, |discharge|54]).
Hanada discloses the charge/discharge amount of the first battery unit being determined using both the SOC value of the first battery unit and the SOC value of the second battery unit, and the charge/discharge amount of the second battery unit being determined using both the SOC value of the first battery unit and the SOC value of the second battery unit. In the abstract of Hanada, it states that the lower SOC is charged and the higher SOC is discharged. That inherently means that the SOC’s of each are compared together (i.e. the SOC’s are used in the determination) to determine the charge/discharge amounts. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al (USPGPN 20170256945).
Independent Claim 6, Hanada discloses a method for controlling charge/discharge of a plurality of battery units in a storage system (Figs. 1-3 & 5, esp. 1 & 3) including the plurality of battery units (21 & 22, see Figs. 1 & 3, 31 & 32 and more in Fig. 5), comprising the steps of: (a) dividing the plurality of battery units into two groups (71, 72); (b) calculating, using a state of charge (SOC; a ratio of a remaining electric quantity to an electric capacity value) of a battery unit belonging to each of the two groups, an equivalent SOC of each of the two groups (abstract, ¶’s [42-44, 52, 62], s204 of Fig. 4); (c) determining charge/discharge amounts of the two groups according to predetermined computation using the calculated equivalent SOCs (s205, s206, s207, s303, s304, s403, & s404 of Fig. 4; ¶’s [63-66]); (d) further dividing a plurality of battery units included in each of the groups into two groups and executing steps (b) and (c) (in Fig. 5 is demonstrates that controller 3 receives the SOC of each battery and informs the controllers 41/42 of each battery system, at least two batteries for each of 71 and 72); and (e) repeating step (d) until each group includes only one battery unit (one having ordinary skill in the art understands that controller 3, which delegates to 41 and 42, would perform this control for each battery, as described by ¶[69], which states 41 “determines the charge/discharge commands for the individual PCSes”, thus this one-to-one control for each battery described for b/c/d is implicitly going to be controlled as described), wherein the predetermined computation includes allocating a larger discharge amount to a group higher in equivalent SOC, out of the two groups, in a discharge mode, and allocating a larger charge amount to a group lower in equivalent SOC, out of the two groups, in a charge mode (¶’s [53 |charge|, |discharge|54]).
Hanada teaches the charge/discharge amount of the first battery unit being determined using both the SOC value of the first battery unit and the SOC value of the second battery unit, and the charge/discharge amount of the second battery unit being determined using both the SOC value of the first battery unit and the SOC value of the second battery unit. In the abstract of Hanada, it states that the lower SOC is charged and the higher SOC is discharged. That inherently means that the SOC’s of each are compared together (i.e. the SOC’s are used in the determination) to determine the charge/discharge amounts. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hanada in view of Kimura et al (USPGPN 20010033150)
Dependent Claim 2, Hanada teaches first and second battery units.
Hanada is silent to the predetermined computation includes allocating the discharge amounts to the first and second battery units so that the SOCs of the first and second battery units can be gradually closer to each other while falling in the discharge mode, and allocating the charge amounts to the first and second battery units so that the SOCs of the first and second battery units can be gradually closer to each other while rising in the charge mode.
Kimura teaches the predetermined computation includes allocating the discharge amounts to the first and second battery units so that the SOCs of the first and second battery units can be gradually closer to each other while falling in the discharge mode, and allocating the charge amounts to the first and second battery units so that the SOCs of the first and second battery units can be gradually closer to each other while rising in the charge mode (Fig. 3, ¶’s [16-19, esp. 18, 19]). Kimura teaches that performing this method, the energy efficiency of the batteries are improved (see ¶[24]).
It would have been obvious to a person having ordinary skill in the art to modify Hanada with Kimura to provide improved energy efficiency.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanada in view of Kimura, further in view of Tikhonov (USPN 7489106)
Dependent Claim 3, Hanada fails to explicitly teach the predetermined computation includes allocating the discharge amounts to the first and second battery units so that the SOCs of the first and second battery units can reach a discharge target value at the same timing in the discharge mode, and allocating the charge amounts to the first and second battery units so that the SOCs of the first and second battery units can reach a charge target value at the same timing in the charge mode.
Tikhonov teaches the predetermined computation includes allocating the discharge amounts to the first and second battery units so that the SOCs of the first and second battery units (see units in Figs. 1 & 2) can reach a discharge target value at the same timing in the discharge mode, and allocating the charge amounts to the first and second battery units so that the SOCs of the first and second battery units can reach a charge target value at the same timing in the charge mode (see Col 5 L37 to Col 6 L45, esp. Col 6 L12-46, which explicitly describes both same timing of full/target charging and full/target discharging for the plurality of batteries/cells 2, 4, & 6). In the cited section, Tikhonov not only describe analogous battery charging/discharging of battery cells like Hanada and Kimura, but also described correction of state of charge like the two other prior art references. Tikhonov teaches this method maximizes the battery capacity.
It would have been obvious to a person having ordinary skill in the art to modify Hanada in view of Kimura with Tikhonov to provide maximized battery capacity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/Primary Examiner, Art Unit 2859